        Case: 3:19-cv-00639-jdp Document #: 34 Filed: 12/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JENNIFER JILL HUDSON,

        Plaintiff,
                                                       Case No. 19-cv-639-jdp
   v.

DEREK RICCI and EAU CLAIRE COUNTY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Derek Ricci and Eau Claire County against plaintiff Jennifer Jill Hudson

dismissing this case.




        s/ K. Frederickson, Deputy Clerk                  December 23, 2020
        Peter Oppeneer, Clerk of Court                         Date
